                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

ROLF ERIK CARLSON,

               Plaintiff,

v.                                                                        Civ. No. 17-784 RB/GJF

UNITED STATES DEPARTMENT OF ENERGY,

               Defendant.

                            ORDER COMMENCING DISCOVERY

       On March 8, 2018, the Court filed an “Order Setting Pretrial Deadlines and Briefing

Schedule” (“Order”). ECF No. 20. In pertinent part, the Order provided for “a 120-day discovery

period to commence upon either of two events: (1) the denial by the presiding judge of the United

States’ motion to dismiss; or (2) the filing by Plaintiff of an amended complaint that withstands

any further motion(s) to dismiss.” Id. at 1. On October 26, 2018, the Honorable Robert C. Brack

issued an order [ECF No. 42], denying in part the United States’ Motion to Dismiss [ECF No. 22]

and concluding that a single claim in the operative version of Plaintiff's complaint can go forward.

       Consequently, per this Court’s previous Order, the parties are re-advised that the 120-day

discovery period commenced on October 26, 2018, the filing date of Judge Brack’s order.

       IT IS SO ORDERED.




                                              ________________________________________
                                              THE HONORABLE GREGORY J. FOURATT
                                              UNITED STATES MAGISTRATE JUDGE
